Criminal Case Template






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



ANTONIO C. OLIVAS, SR.,

                            Appellant,

v.

THE STATE OF TEXAS,

                            Appellee.

§

§

§

§

§

No. 08-05-00155-CR

Appeal from the

109th District Court

of Andrews County, Texas

(TC# 3823)




MEMORANDUM OPINION

           Because no brief had been filed for Appellant, on July 27, 2005, we ordered a hearing
in the trial court.  Among the issues the trial judge was to consider was whether Appellant
desired to prosecute the appeal.  The trial court conducted the hearing on August 19, 2005,
and the supplemental record of that hearing has been filed in this Court along with the trial
court’s Findings of Fact and Conclusions of Law.  At the hearing, Appellant’s counsel stated
that Appellant had given him a document stating that Appellant wished to withdraw this
appeal.  That document, signed by Appellant, indicated that Appellant had consulted with his
attorney and had considered his options and he asked this Court to dismiss the appeal.  The
trial court’s Findings of Fact and Conclusions of Law indicate that Appellant did not wish
to pursue this appeal.
           Appellant has not filed a written motion to withdraw the appeal.  See Tex. R. App. P. 
42.2(a).  However, given Appellant’s expressed desire to forego pursuit of his appeal, we
conclude that good cause exists to suspend the operation of Rule 42.2(a) in this case in
accordance with Rule 2.  See Tex. R. App. P. 2.  We have not yet issued a decision. 
Accordingly, the appeal is dismissed.
 
                                                                  RICHARD BARAJAS, Chief Justice
January 12, 2006

Before Barajas, C.J., McClure, and Chew, JJ.

(Do Not Publish)